Mr. Justice Gordon
delivered the opinion of the court,
On the 16th of October 1875, in consideration of $10,000, Daniel H. Shnyder, the plaintiff, sold and conveyed, by deed in fee simple, to Anna M. Noble, the defendant, certain real estate in the-boi’ough of Easton. At the same time, to secure a balance of the purchase-money, the defendant and her husband executed to Shnyder a bond and mortgage. The bond was made payable in five years from its date, and conditioned, inter alia, for the payment of interest annually. Default was made in the payment falling due April 16th 1878, thereupon suit was brought and judgment by default had for the amount remaining due and unpaid. After-wards, on motion, this judgment was opened as to Mrs. Noble, and, on the trial which followed, the court below charged the jury as follows: “It is admitted that Anna M. Noble, at the time of the execution by her of the obligation in suit, was a married woman, and though it was given for the balance of purchase-money of real estate conveyed by the plaintiff to her, and secured by mortgage, there can be no recovery against her on the obligation by reason of her coverture.” -This was erroneous; for, in the first place, where a married woman has executed a mortgage to secure the purchase-money of land, stipulating for the payment of interest at stated periods, accompanied with an agreement that, upon failure to pay such interest at the tiihes fixed, the whole amount of the mortgage shall become due and payable, on default of such payment scire facias can be maintained for the full face of the mortgage : Glass v. Warwick, 4 Wright 140. Furthermore, a married woman may prescribe or waive such terms as she may think proper to prescribe or waive, so long as her acts are essentially part of the Contract of sale and bind nothing but the property sold: Patterson v. Robinson, 1 Casey 81. This, of course, means that, so far as the property purchased by a feme covert is concerned, she may bind it for the purchase-money in any manner that she might were she sole.
Moreover, a bond secured by mortgage is part of the mortgage, *289and must be regarded as one or more of the conditions of that instrument put, for the sake of convenience and more ready enforcement, into the shape of a bond. Such being the case, we cannot understand why such conditions may not be enforced as well- when contained in the bond as when written in the mortgage itself. But, again, the bond of a married woman given for the purchase-money of land sold to her has been held to be good and enforceable against the property, the purchase-money of which it was intended to secure: Brunner’s Appeal, 11 Wright 67. It is true, in this case, the bond was a judgment-bond, and unaccompanied by a mortgage, but, we apprehend, had it had this additional security no difference would have been made in the ruling, for the mere fact of such security could have had no effect upon the power of the married woman to execute the bond. It still would remain a bond for purchase-money, the single and only case in which a married woman has power to execute such an instrument. So that judg'ment could be had upon the obligation by force of the power of attorney could make no difference, for if her warrant was good at all, it was good because of her power to bind herself, or rather, the land purchased by her, and it would hence follow that if she had the power to execute a bond with a warrant of attorney, she had, a fortiori, the power to execute a bond without such warrant.
As a personal obligation, the bond of a married woman is void, but where given to secure the purchase-money of land sold to her, on equitable principles and to prevent injustice, it may be enforced against such land. From this it follows that a suit upon such bond must be regarded as a proceeding in rem, as the judgment is a charge only upon the land, and against it, alone, can it be enforced. So it .matters not what the character of the purchase-money obligation may be, whether mortgage, bond or note, or whether judgment be obtained thereon by confession or suit, the result is the same; the land alone is charged, and not the person of the feme covert.
The judgment is reversed, and a new venire ordered.